         Case 4:19-cv-07966-JST Document 46 Filed 08/19/20 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
9                                       OAKLAND DIVISION
10

11   ABANTE ROOTER AND PLUMBING,                    Case No. 4:19-cv-07966-JST
     INC., a California corporation, individually
12   and on behalf of all others similarly
     situated,                                      [PROPOSED] ORDER GRANTING
13                                                  STIPULATION TO LIFT CLERK’S
                    Plaintiff,                      ENTRY OF DEFAULT DATED JULY 13,
14                                                  2020 AS TO DEFENDANT MERCHANT
            v.                                      INDUSTRY LLC
15

16   UNLOCKED BUSINESS STRATEGIES,
     INC., et al.,
17
                    Defendants.
18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                        [PROP.] ORDER GRANTING STIP TO LIFT
                                                       DEFAULT
         Case 4:19-cv-07966-JST Document 46 Filed 08/19/20 Page 2 of 2



1           This matter is now before the Court on the stipulation of Plaintiff Abante Rooter
2    and Plumbing, Inc. and Defendant Merchant Industry LLC to lift the Entry of Clerk’s
3    Default entered against Defendant Merchant Industry LLC on July 13, 2020.
4           IT IS SO ORDERED THAT the Clerk’s Entry of Default against Defendant
5    Merchant Industry LLC entered on July 13, 2020 is hereby LIFTED;
6           IT IS FURTHER ORDERED that Defendant Merchant Industry LLC shall have until
7    September 18, 2020 to respond to the Second Amended Class Action Complaint.
8

9           PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11

12   DATED: August 19, 2020
13                                                              Jon S. Tigar
                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                         [PROP.] ORDER GRANTING STIP TO LIFT
                                                1       DEFAULT
